FILED
6/2/2021 5:02 PM              Case           1:21-cv-00589 Document 1-1 Filed 07/02/21 Page 1 of 9
Mary Angie Garcia                                                                             4 CITS PPS
Bexar County District Clerk
Accepted By: Consuelo Gomez
Bexar County - 57th District Court                      2021CI11043
                                                                        N0.

              RAYMOND PLILER and                                                          IN THE DISTRICT         COURT
              DAVID PEARSON
              Plaintiffs,

              vs.                                                                                JUDICIAL DISTRICT
              FCA US, LLC D/B/A FCA GROUP,
              LLC and/or CHRYSLER GROUP,
              LLC, JULIE ANN EASTIN,
              TIMOTHY W. EASTIN,
              Defendants.                                                                   BEXAR COUNTY, TEXAS
                                                   PLAINTIFFS’ ORIGINAL PETITION
                           §§§§§§§§§§§




                                                AND INITIAL REQUEST FOR DISCLOSURE

             TO THE HONORABLE JUDGE 0F SAID COURT:

                     NOW COMES RAYMOND PLILER, hereinafter called “Plaintiff Pliler,” and DAVID

             PEARSON, herein aﬁer called “Plaintiff Pearson,” hereinaﬂer collectively referred to as “Plaintiffs"

             complaining of and about               FCA US, LLC Dr'BfA FCA Group, LLC,        andfor Chrysler Group,   LLC,
             hereinaﬂer called “Defendant              FCA US, LLC”, JULIE ANN EASTIN, hereinaﬁer called “Defendant

             Julie,” and TIMOTHY W. EASTIN, hereinaﬁer called “Defendant Timothy," hereinaﬁer collectively

             referred to as “Defendants”, and for cause             of action shows unto the Court the following:

                                                    DISCOVERY CONTROL PLAN LEVEL
                      l.                 Plaintiffs intend that discovery be conducted under Discovery Level 3.

                                                            PARTIES AND SERVICE

                     2.                  Plaintiff, RAYMOND PLILER, is an Individual who is a resident of Louisiana.

                     3.                  Plaintiff, DAVID PEARSON, is an Individual who is a resident of Louisiana.

                     4.                  Defendant, FCA US,   LLC DfoA FCA Group, LLC, is a domestic limited partnership,
                                                                          1
              Case 1:21-cv-00589 Document 1-1 Filed 07/02/21 Page 2 of 9



registered to do business in Texas. Defendant may be served with process, by agreement, by serving

its registered agent,   CT Corporation System, at the following address:   1999Bryan Street, Suite 900,

Dallas, Texas 75201. Service of said Defendant as described above can be effected by personal

delivery. Citation is hereby requested.

        5.      Defendant,    FCA US, LLC DEBx'A CHRYSLER GROUP, LLC, is a domestic limited

partnership, registered to do business in Texas.        Defendant may be served with process, by

agreement, by serving its registered agent,      CT Corporation System,      at the   following address:

1999Bryan Street, Suite 900, Dallas, Texas 75201. Service of said Defendant as described above can

be effected by personal delivery.    Citation is hereby requested.

        6.      Defendant,    JULIE ANN EASTIN, an Individual who is a resident of Colorado, may

be served with process at her home at the following address: 8024 S. Kewaunee Street, Aurora,


Colorado 80016, or wherever she may be found. Citation is hereby requested.

        7.      Defendant, TIMOTHY W.        EASTIN, an Individual who is a resident of Colorado, may

be served with process at his home at the following address: 8024 S. Kewaunee Street, Aurora,


Colorado 80016, or wherever he may be found. Citation is hereby requested.

                                   JURISDICTION AND VENUE

        8.      The subject matter in controversy is within the jurisdictional limits of this Court.

Plaintiffs prefer to have the jury determine the fair amount of compensation for Plaintiffs’ injuries

and damages, at a time when the full nature and scope of Plaintiffs’ injuries and damages have been

more fully explored and explained. However, Rule 47(0) of the TEXAS RULES OF CIVIL PROCEDURE


prematurely requires that a statement be made by Plaintiffs at this time, in order to place Plaintiffs’

                                                    2
               Case 1:21-cv-00589 Document 1-1 Filed 07/02/21 Page 3 of 9



lawsuit within one of the categories pre-determined by said Rule. Therefore, only to comply with the

requirements   of Rule 47(c), Plaintiffs state monetary relief. in aggregate from all defendants, over

$1,000,000.00, in an amount to be determined solely by the jury, is being sought. Plaintiffs reserve

the right to request from the jury such amount as it determines to be fair and reasonable under the


circumstances in this case at the time of trial.

        9.      This Court has jurisdiction over the parties because Defendant FCA US, LLC is          a


corporation which conducts business within Texas and maintains its corporate ofﬁces therein.

        10.     Venue in Bexar County is proper in this Cause under Section 15.002(a)(1) of the

TEXAS CIVIL PRACTICE AND REMEDIES CODE because all or             a substantial part   of the events or

omissions giving rise to this lawsuit occurred in this county.

                       MISNOMER, ALTER-EGO & ASSUMED NAME
        ll.     In the event any parties are misnamed or not included herein, it is          Plaintiffs’

contention that such was a “misnomer” andlor such parties arelwere “alter egos”        of parties named

herein. Plaintiffs rely upon Vemon’s Texas Revised     Civil Statutes Annotated, Art 6133, et seq., and

Rule 28 of the TEXAS RULES OF CIVIL PROCEDURE in order to properly identify the corporate

Defendants herein.

                                               FACTS
        12.     On or about June 4, 2019, Plaintiffs were in their motor vehicle traveling westbound

on North Loop 1604 East in San Antonio, Texas.          Defendant Julie was travelling in a vehicle

insured, owned andi‘or controlled by Defendant Timothy, andi'or Defendant        FCA, directly behind
Plaintiffs. Plaintiffs reduced the speed of their vehicle due to heavy traffic directly in front of them

                                                   3
              Case 1:21-cv-00589 Document 1-1 Filed 07/02/21 Page 4 of 9



when Defendant Julie struck Plaintiffs’ vehicle from the rear. The force of the impact caused

Plaintiffs’ vehicle to be pushed into the vehicle directly in front of them. As a result of the collision,

Plaintiffs sustained painful bodily injuries and serious damages as set forth below.

        Plaintiffs assert that the collision was proximately caused by the Defendant Julie’s negligence

and that said negligence was the proximate cause        of Plaintiffs’ injuries   and damages.

                          PLAINTIFFS’ CLAIMS OF NEGLIGENCE
                         AGAINST DEFENDANT JULIE ANN EASTIN

        l3.     Defendant Julie had a duty to exercise the degree of care that a reasonably careful

person would use to avoid harm to others under circumstances similar to those described herein.

        14.     Plaintiffs’ injuries were proximately caused by Defendant J ulie's negligent, careless

and reckless disregard   of said duty.

        15.     The negligent, careless and reckless disregard of duty of Defendant Julie consisted of,

but is not limited to, the following acts and omissions:

                A.       Defendant failed to keep a proper lookout for Plaintiffs’ safety that would
                         have been maintained by a person of ordinary prudence under the same or
                         similar circumstances;
                B.       Defendant failed to tum her motor vehicle in an effort to avoid the collision
                         complained of;
                C.       Defendant was inattentive as she drove;
                D.       Defendant failed to maintain a clear and reasonable distance between
                         Plaintiffs’ motor vehicle and Defendant’s motor vehicle which would permit
                         Defendant to bring her motor vehicle to a safe stop without colliding into
                         Plaintiff’s motor vehicle, in violation of Texas Transportation Code
                         §S45.062, which constitutes negligence and negligence per se;
                E.       Defendant failed to keep such distance away from Plaintiffs’ motor vehicle as
                         a person using ordinary prudent care would have done under the same or
                         similar circumstances;

                F.       Defendant failed to maintain her motor vehicle in his lane of travel to avoid
                         the collision complained of as a person of ordinary care and prudence would
                                                    4
              Case 1:21-cv-00589 Document 1-1 Filed 07/02/21 Page 5 of 9



                       have in the same or similar circumstances;
               G.      Defendant failed to timely andr'or wholly failed to apply the brakes to her
                       vehicle in order to avoid the collision in question as a person of ordinary care
                       and prudence would have in the same or similar circumstances;
               H.      Defendant drove at a speed greater than was reasonable and prudent under the
                       circumstances then existing. drove at a speed greater than was reasonable and
                       prudent under the conditions and having regard for actual and potential
                       hazards then existing, failed to control the speed of the vehicle as necessary
                       to avoid colliding with another person or vehicle that is on or entering the
                       highway in compliance with law and the duty of each person to use due care,
                       andr’or failed to drive at an appropriate reduced speed when a special hazard
                       existed with regard to trafﬁc. including pedestrians. or weather or highway
                       conditions, in violation of Section 545.351 of the TEXAS TRANSPORTATION
                       CODE, which constitutes negligence and negligence per se; and,
               l.      Defendant drove in willful or wanton disregard for the safety of person or
                       property, in violation of Section 545.401 of the TEXAS TRANSPORTATION CODE,
                       which constitutes negligence and negligence per se.

               PLAINTIFFS CLAIMS 0F RESPONDEA TSUPERIOR
       AGAINST DEFENDANTS FCA US, LLC D/B/A FCA GROUP, LLC ANDIOR
                         CHRYSLER GROUP, LLC
       l6.     At the time of the occurrence of the acts-'omissions in question and immediately prior

thereto, Defendant Timothy was within the course and scope of his employment for Defendant FCA

US, LLC.

       l 7.     At the time of the occurrence of the actsx‘omissions in question and immediately prior

thereto, Defendant Timothy was engaged in the furtherance of Defendant       FCA US, LLC.

       18.     At the time of the occurrence of the act in question and immediately prior thereto,

Defendant Timothy was engaged in accomplishing a task for which Defendant Timothy was

employed.

       l9.     Plaintiffs invoke the doctrine of Respondeat   841m against Defendant FCA US,
LLC.
                   Case 1:21-cv-00589 Document 1-1 Filed 07/02/21 Page 6 of 9



         20.         In the alternative, at the time of the occurrence   of the actsfomissions in question and

immediately prior thereto, Defendant Julie was within the course and scope of his employment for

Defendant         FCA US, LLC.

         21   .      At the time of the occurrence of the actsfomissions in question and immediately prior

thereto, Defendant Julie was engaged in the furtherance of Defendant             FCA US, LLC.

         22.         At the time of the occurrence of the act in question and immediately prior thereto,

Defendant Julie was engaged in accomplishing a task for which Defendant Timothy was employed.

         23.         Plaintiffs invoke the doctrine of Respondeat                against Defendant   FCA US,
LLC.

   PLAINTIFFS‘ CLAIMS OF GROSS NEGLIGENCE and EXEMPLARY DAMAGES
                         AGAINST DEFENDANTS

         24.         Defendant Julie committed gross negligence, which was the proximate cause of the

injuries and damages of and to Plaintiffs, and for which Plaintiffs are entitled to recover punitive

damages, pursuant to Chapter 41          of the TEXAS CIVIL PRACTICE AND REMEDIES CODE. Defendant

Julie’s acts or omissions described above, when viewed from the standpoint of Defendant Julie at the

time   of the acts or omissions, involved an extreme degree of risk, considering the probability and

magnitude of the potential harm to Plaintiffs and others similarly situated to Plaintiffs. Defendant

Julie had actual, subjective awareness of the risk involved in the above described acts or omissions,

but nevertheless proceeded with conscious indifference to the rights, safety, or welfare         of Plaintiffs

and others.

         25.         Plaintiffs’ injuries resulted from defendant’s gross negligence, malice, or actual fraud,

which entitles Plaintiffs to exemplary damages under TEXAS CIVIL PRACTICE & REMEDIES CODE
                                                        6
               Case 1:21-cv-00589 Document 1-1 Filed 07/02/21 Page 7 of 9



Section 41.003(a). Speciﬁcally, Defendant Julie was grossly negligent because her conduct in

operating a motor vehicle while distracted and involved an extreme degree of risk considering the

probability and magnitude of potential harm to others, namely Plaintiffs and those similarly situated

to   Plaintiffs. Defendant Julie knew that there was a substantial risk of harm associated with the

normal use a motor vehicle while distracted and consciously disregarded the safety and welfare of

the public by driving distracted.

         26.     Based on the facts stated hereinabove, Plaintiffs request exemplary damages be

awarded to Plaintiffs.

                        DAMAGES FOR PLAINTIFF RAYMOND PLILER

         27.     As a direct and proximate result of the occurrence made the basis of this lawsuit,

Plaintiff was caused to suffer injuries to his neck, shoulders and back, and to incur the following

damages:

                 A.      Reasonable medical care and expenses in the past. These expenses were
                         incurred by Plaintiff for the necessary care and treatment of the injuries
                         resulting from the crash complained of herein and such charges are
                         reasonable and were usual and customary charges for such services;
                 B.      Reasonable and necessary medical care and expenses which will in all
                         reasonable probability be incurred in the future;
                 C.      Physical pain and suffering in the past;
                 D.      Physical pain and suffering in the ﬁiture;
                 E.      Physical impairment in the past;
                 F.      Physical impairment in the future;
                 G.      Mental anguish in the past;
                 H.      Mental anguish in the future;
                 I.      Physical disﬁgurement in the past; and,
                 J.      Physical disfigurement in the future.

                         DAMAGES FOR PLAINTIFF DAVID PEARSON

         28.     As   a direct and proximate result   of the occurrence made   the basis   of this lawsuit,
                                                      7
               Case 1:21-cv-00589 Document 1-1 Filed 07/02/21 Page 8 of 9



Plaintiff was caused to suffer injuries to his neck, shoulders and back, and to incur the following

damages:

                            Reasonable medical care and expenses in the past. These expenses were
                            incurred by Plaintiff for the necessary care and treatment of the injuries
                            resulting from the crash complained of herein and such charges are
                            reasonable and were usual and customary charges for such services;
                    B.      Reasonable and necessary medical care and expenses which will in all
                            reasonable probability be incurred in the ﬁJture;
                            Physical pain and suffering in the past;
                            Physical pain and suffering in the future;
                            Physical impairment in the past;
                            Physical impairment in the future;
                            Mental anguish in the past;
                            Mental anguish in the future;
                            Physical disﬁgurement in the past;
                            Physical disﬁgurement in the future;
                            Lost wages in the past; and
                            Lost wages in the future.

                                INITIAL REQUEST FOR DISCLOSURE
        29.         Pursuant to Rules 194 and 195   of the TEXAS RULES OF CIVIL PROCEDURE, all parties named

herein are to disclose, within thirty (30) days following the ﬁrst Answer or general appearance of Defendant,

the information and material described in the     TEXAS RULES 0F CIVIL PROCEDURE [94.2 and 195.


                                     REQUEST FOR JURY TRIAL

        30.         Plaintiffs request that a Jury be impaneled on ﬁnal hearing of this cause of action. They jury

fee will be paid.



                                                    PRAYER


        WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully pray that Defendants
be cited to appear and answer herein, and that, upon a ﬁnal hearing               of this Cause, judgment be
                                                         8
              Case 1:21-cv-00589 Document 1-1 Filed 07/02/21 Page 9 of 9



entered for Plaintiffs against Defendants, jointly and severally, for monetary relief sought herein;


together with pre-judgment interest at the maximum rate allowed bylaw. post-judgment interest at

the legal rate, costs   of court, and any such other and further relief to which Plaintiff may be justly

entitled, at law or in equity.

                                                 Respectfully submitted,




                                                 By: Isa" Desi I. Martinez
                                                 Desi I. Martinez
                                                 Texas Bar No. 24053342
                                                 desi.InartinezftL-martinez-law.com

                                                 MARTINEZ & ASSOCIATES, PLLC
                                                 2828 Goliad Road, Suite 125
                                                 San Antonio, Texas 78223
                                                 Tel. (210) 359-8250
                                                 Fax (210) 359-8255
                                                 Attorneys for Plaintiffs
